                                                                                FILED


UNITED STATES DISTRICT COURT                                                APR 3 0 2019
WESTERN DISTRICT OF NEW YORK



HANAD ABDI and JOHAN BARRIOS RAMOS,
on behalf of himself and all other similarly situated,
                                                         DECISION AND ORDER
                       Petitioners,
          V.                                             I:I7-CV-0072I EAW


KEVIN MCALEENAN,' in his official capacity as
Acting Secretary of U.S. Department of Homeland
Security; THOMAS BROPHY,in his official
capacity as Acting Director of Buffalo Field Office
of Immigration and Customs Enforcement;
JEFFREY SEARES, in his official Capacity as
Acting Administrator of the Buffalo Federal
Detention Facility; and WILLIAM BARR,^ in his
official capacity as Attorney General of the United
States,

                      Respondents.


                                      BACKGROUND


         Petitioners Hanad Abdi and Johan Barrios Ramos brought this action seeking relief

on behalf ofthemselves individually and on behalf of a proposed class of similarly situated

asylum-seekers held at the Buffalo Federal Detention Facility in Batavia, New York (the

"Batavia facility"). (Dkt. 17). On November 17, 2017, the Court issued a Decision and

Order denying Respondents' motion to dismiss and granting Petitioners' motion for a



'        Kevin McAleenan is the current Acting United States Secretary of Homeland
Security. Accordingly, he is substituted as a respondent in this action. See Fed. R. Civ. P.
25(d).

2         William Barr is the current United States Attorney General. Accordingly, he is
substituted as a respondent in this action. See Fed. R. Civ. P. 25(d).
                                            - I -
preliminary injunction. (Dkt. 56). The Court ordered Respondents to immediately

adjudicate or readjudicate the parole applications of all members of the putative class of

asylum-seekers detained at the Buffalo facility in conformance with their legal obligations,

including their obligations under ICE Directive No. 11002.1: Parole ofArriving Aliens

Found to Have a Credible Fear ofPersecution or Torture(Dec. 8, 2009). {Id. at 65). The

Court also ordered Respondents to provide individualized bond hearings to members ofthe

putative subclass who have been detained for six months or more, as required by 8 U.S.C.

§ 1225(b). {Id. at 66).

       On December 7, 2017, the Court held oral argument to address Petitioners' then-

pending motion for class action certification. (Dkt. 62;see Dkt. 19). At the conclusion of

the motion hearing, the Court required Respondents to give notice to proposed class

counsel as soon as a bond hearing was scheduled and to provide the same counsel with a

list of all putative class members. {See Dkt. 75 at 31-34). The Court subsequently granted

Petitioners' motion for class certification on December 19, 2017 (Dkt. 66), certifying a

class of"[a]ll arriving asylum-seekers who have passed a credible fear interview and who

are or will be detained at the Buffalo Federal Detention Facility and who have not been

granted parole," as well as a subclass of"[a]11 arriving asylum-seekers who are or will be

detained at the Buffalo Federal Detention Facility, have passed a credible fear interview,

and have been detained for more than six months without a bond hearing before an

immigration judge," {id. at 23).

       On February 9, 2018,the Court issued another Decision and Order, clarifying "that

once an [immigration judge (TJ')] has determined that a detainee should be released on

                                           -2-
bond, he or she must consider the financial circumstances of each subclass member and

alternative conditions of release in setting the amount of bond". (Dkt. 83 at 29). As a

result, the Court ordered that "bond hearings must be recalendared and the record

reopened" for any subclass member "who remain[ed] detained notwithstanding an IJ's

determination that release on bond would be appropriate," so that "alternative conditions

ofrelease and the individual's ability to pay" are considered. {Id.). The Court also required

Respondents to notify Class Counsel "ofthe date and location of each bond hearing ... at

least five days in advance ofthe hearing." {Id.).

       On February 27, 2018, the Supreme Court issued a decision in Jennings v.

Rodriguez, 138 S. Ct. 830(2018), which held, among other things, that 8 U.S.C. § 1225(b)

does not contain an implicit six-month time limit on the detention of an alien seeking entry

into the United States. See id. at 842-846. On October 31, 2018, Respondents filed a

motion to vacate that part of the Court's preliminary injunction requiring that

individualized bond hearings be held for all members of the subclass. (Dkt. 91).

Respondents seek this relief based upon their interpretation of Jennings. (Dkt. 91-1 at

8-11). On December 13,2018,Respondents filed a motion to decertify the subclass. (Dkt.

102). Although Respondents address several issues in their motion papers, the Jennings

decision appears to be the impetus for this motion as well. {See Dkt. 102-1 at 8-12, 15-16).

Petitioners oppose both motions. (Dkt. 99; Dkt. 121).

       Respondents' pending motions are scheduled to be argued on May 15, 2019. (Dkt.

123). While those pending motions were being briefed—on March 18, 2019—^Petitioners

filed a motion to enforce the preliminary injunction and class reporting order. (Dkt. 122).

                                           -3-
Petitioners contend that Respondents are not taking appropriate measures to comply with

the Court's prior orders. (Dkt. 122-1). Petitioners request that the Court grant limited

discovery relating to Respondents' current procedures used in complying with the

preliminary injunction, mandate additional reporting and disclosure conditions, require

Respondents to hold bond hearings for all applicable class members no later than 195 days

after their initial immigration detention and provide notice to all parties no later than two

weeks before the scheduled hearing date, and direct Respondents to issue a directive

informing immigration authorities of their responsibilities under the Court's prior orders.

(See Dkt. 122-7). Respondents oppose Petitioners'motion. (Dkt. 127).

       Having reviewed the parties' submissions,the Court finds that Respondents' refusal

to engage in a discussion with Petitioners concerning the admitted violations ofthis Court's

Orders is unreasonable.(See Dkt. 122-2 at6(Petitioners' counsel requesting to "speak with

the person(s) collecting information for the monthly class report" and for Respondents to

identify "what steps [they] plan to take to verify and correct the ongoing [preliminary

injunction] violations"), 8 (Respondents' counsel indicating that they "don't believe it's

necessary for you to communicate directly with agency client representatives" and that

they "think communication with us is best done over email"), 16 (Petitioners' counsel

requesting to speak over the telephone and noting that these "meet-and-confer

conversations over email, stretched out for days and weeks," have not been productive)).

The unreasonableness of Respondents' position is only amplified by the fact that there is

no dispute that Respondents have failed to comply with the requirements imposed by this

Court. (See Dkt. 127 at 5 (conceding that there have been occasions when subclass

                                           -4-
members were not included on the monthly class lists)). As a result, the Court concludes

that it is unnecessary to await the scheduled oral argument date before granting the

requested relief of a deposition.

       Accordingly, for the following reasons. Petitioners' motion (Dkt. 122)is granted to

the extent that Respondents are hereby ordered to produce a witness or witnesses for

deposition within thirty (30) days of this Court's Decision and Order who has personal

knowledge of the methodology being used by Respondents to identify and report class

members and who can testify concerning any changes made or that will be made by

Respondents to address the recurring errors in the identification of class members. The

Court otherwise reserves decision on the remaining aspects of the motion and all parties

shall plan on addressing those remaining aspects of the motion at the upcoming oral

argument scheduled for May 15, 2019.

                                      DISCUSSION


       "Federal courts have broad discretion to fashion remedies as equity requires, to

ensure compliance with their orders." Cordius Tr. v. Kummerfeld Assocs., Inc., 658 F.

Supp. 2d 512,524(S.D.N.Y. 2009);see Nat'ILaw Ctr. on Homelessness & Poverty v. U.S.

Dep't of Veterans Affairs, 842 F. Supp. 2d 127, 131 (D.D.C. 2012)("[W]hen it comes to a

court's enforcement and monitoring of its own orders, the court is the judge and jury.").

This is so even in the absence ofcontempt. United States v. Visa U.S.A., Inc., No.98 CIV.

7076(BSJ),2007 WL 1741885,at *12(S.D.N.Y. June 15,2007)(citing Berger v. Heckler,

771 F.2d 1556, 1569(2d Cir. 1985)). "The Court has the relevant authority 'as part of its

inherent power to enforce its judgments,' and it is clear that 'appropriate discovery should

                                           -5-
be granted' where 'significant questions regarding noncompliance[with a court order] have

been raised.'" Damns v. Nielsen, 328 F.R.D, 1, 3-4(D.D.C. 2018)(quoting Cal. Dep't of

Social Servs. v. Leavitt, 523 F.3d 1025, 1033-34 (9th Cir. 2008)); see Blackberry Ltd. v.

Typo Prod. LLC, No. 14-CV-00023-WHO, 2014 WL 4136586, at *5(N.D. Cal. Aug. 21,

2014) (authorizing several discovery requests, including depositions, "in light of the

serious questions raised regarding [the defendant]'s possible violations ofthe preliminary

injunction"); see also Palmer v. Rice, 231 F.R.D. 21, 25(D.D.C. 2005)(permitting "post-

judgment discovery" where the "plaintiffs will not be able to determine whether the

government has complied with the court's injunctions"); see generally Campaign for S.

Equal. V. Bryant, 197 F. Supp. 3d 905, 914 (S.D. Miss. 2016)(stating that "plaintiffs are

entitled to reasonable discovery to enforce an injunction against the parties bound by that

injunction").

       In filing their motion. Petitioners address various instances of purported

noncompliance with this Court's preliminary injunction and class reporting orders. The

remedies Petitioners seek are ultimately intended to ensure that Respondents timely hold

individualized bond hearings for all identifiable subclass members and that all participants

to those proceedings are provided sufficient notice and an adequate time to prepare without

necessitating further delay. Respondents state that they maintain a goal of providing

individualized bond hearings within 195 days of a subclass member's initial immigration

detention. (Dkt. 127 at 4, 7; Dkt. 127-2 at ^ 7). However, Respondents are under court

order to provide timely bond hearings. While the Court's preliminary injunction did not

specify an exact date at which time the hearing must be held after the six-month

                                           -6-
demarcation, it should be self-evident that once an asylum-seeker, who is otherwise

qualified as a member of the subclass, has been detained for over six months, he or she is

immediately entitled to a bond hearing pursuant to the Court's preliminary injunction.

Moreover, the six-month time period runs from the date a class member is taken into

custody, regardless of whether the detainee is being held at the Batavia facility. The Court

is deeply troubled that as recently as last month, government counsel continued to express

confusion over this basic proposition. {See Dkt. 128-2 at Tf 5).

       Absent evidence of extenuating circumstances—^which has not been presented

here—^the act ofscheduling bond hearings several weeks or, in some cases, months beyond

that six-month time limitation does not comport with this Court's injunction. It goes

without saying that Respondents' opinion of the vitality of the Court's preliminary

injunction ^osX-Jennings does not justify ignoring a duly-issued court-ordered injunction.

In other words. Respondents are certainly entitled to challenge the Court's preliminary

injunction by appealing that decision or moving to vacate the injunction—^but they are not

entitled to simply disregard the Court's Orders. Accordingly,the following reliefis granted

pursuant to the Court's inherent authority to monitor and enforce its prior orders.

       Specifically,Petitioners request the Court to order Respondents to produce a witness

for deposition to determine what process is in place to identify subclass members and how

those procedures can be improved, if at all, to remedy the shortfalls identified in their

motion papers. While Respondents contend that a deposition is unnecessary in light ofthe

declarations submitted in opposition to Petitioners' motion (Dkt. 127 at 5 n.3), these

declarations provide only cursory insight into Respondents' current procedures and do not

                                           -7-
respond to Petitioners' concerns that some subclass members are being missed. In other

words, the several-paragraph descriptions of Respondents' process fail to address

Petitioners' well-supported belief that these procedures are deficient. See also Nat'I Law

Ctr. on Homelessness & Poverty, 842 F. Supp. 2d at 131 ("Equity would not be achieved

if a court decided simply to rubber-stamp an enjoined party's unsupported self-assessment

of its compliance with a court order."). Respondents' inadequate explanation is only

compounded by their failure to engage in a meaningful discussion with Petitioners in an

attempt to rectify these failures. (See Dkt. 122-2 at 5-18).

       Petitioners' ability to identify subclass members is critical to the operation of the

Court's preliminary injunction, and thus. Respondents' inability to accurately provide a

monthly list to class counsel is troubling regardless of whether Respondents' failure to do

so is deliberate or unintentional. Accordingly, the Court grants Petitioners' request for

limited discovery based on its inherent authority to enforce the preliminary injunction and

class reporting orders, and requires Respondents to produce a witness or witnesses for

deposition within thirty (30) days of this Court's Decision and Order who has personal

knowledge of the methodology being used by Respondents to identify and report class

members and who can testify concerning any changes made or that will be made by

Respondents to address the recurring errors in the identification of class members. The

Court otherwise reserves decision on the remaining aspects of the motion and all parties

shall plan on addressing those remaining aspects of the motion at the upcoming oral

argument scheduled for May 15, 2019.
                                      CONCLUSION


         For the foregoing reasons, Petitioners' motion to enforee the preliminary injunetion

(Dkt. 122)is granted to the extent that Respondents are hereby ordered to produee a witness

or witnesses for deposition within thirty (30) days of this Court's Decision and Order who

has personal knowledge of the methodology being used by Respondents to identify and

report class members and who can testify concerning any changes made or that will be

made by Respondents to address the recurring errors in the identification of class members.

The Court otherwise reserves decision on the remaining aspects of the motion and all

parties shall plan on addressing those remaining aspects ofthe motion at the upcoming oral

argument scheduled for May 15, 2019.

       SO ORDERED.




                                                  ELIZABETH /w^LFI
                                                  Umtgd^States District Judge
Dated:         April 30, 2019
               Rochester, New York
